Citation Nr: 1036268	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  94-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to November 
1963.

This appeal to the Board of Veterans' Appeals (Board) is from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which, among other 
things, denied service connection for a back disability.

This case has a procedural history dating back many years.  
Service connection for a back disability has been denied in prior 
RO and Board decisions.  In a December 1992 decision, the Board 
determined that new and material evidence had not been submitted 
to reopen this claim since an earlier February 1991 
Board decision denying this claim on its underlying merits.  And 
since the Veteran did not file a timely appeal to the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC), that decision 
denying his petition to reopen this claim is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  This, in turn, requires 
the submission of new and material evidence to reopen this claim 
and warrant further consideration of this claim on its underlying 
merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

This appeal ensued from the Veteran's petition to reopen this 
claim in November 1993.  In the December 1993 rating decision at 
issue in this appeal, the RO denied service connection for his 
claimed back disability.  Although the RO adjudicated his claim 
on its underlying merits, the Board is still required to 
initially determine whether there is new and material evidence to 
reopen this claim, before proceeding further, because this 
threshold preliminary determination affects the Board's 
jurisdiction to adjudicate the underlying claim for service 
connection.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  



Since the Board's December 1992 decision is the most recent final 
and binding decision, it marks the starting point for determining 
whether there is new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new and material 
determination is that added to the record since the last final 
and binding denial on any basis).

In May 1996, the Board remanded this case for the RO to determine 
whether the Veteran had submitted new and material evidence to 
reopen the claim.  The RO reviewed evidence submitted by him and 
returned it to him.  This meant the Board was unable to review 
this submission to see if it was new and material evidence.  
In May 1998, the Board again remanded the case for the RO to ask 
the Veteran to resubmit this evidence and to obtain VA clinical 
records and readjudicate the claim.

In August 1999, the Board determined that new and material 
evidence had not been received to reopen the claim.  The Veteran 
appealed that decision to the Court.  In an August 2000 order, 
granting a joint motion, the Court vacated the Board's decision 
and remanded the claim to the Board for compliance with 
directives specified.  The Board then, in turn, remanded the 
claim to the RO in July 2001.  In doing so, the RO was instructed 
to notify the Veteran of what new and material evidence was 
required to reopen his claim, in accordance with Veterans Claims 
Assistance Act (VCAA).  Specifically, the RO was to inform him 
under the standard set forth in Hodge v. West, 155 F.3d 1356, 
1360-62 (Fed. Cir. 1998).  The RO, instead, ended up notifying 
him under a different (revised) standard, as set forth in the 
regulation effective for claims filed on or after August 29, 
2001.

In May 2004, a hearing was held before a Veterans Law Judge of 
the Board, who has since left the Board.  The hearing transcript 
is in the record, however.  The Veteran was notified of his right 
to have another hearing before a VLJ that will ultimately decide 
his appeal, but he declined this opportunity.



In September 2004, the Board remanded the claim again so the RO 
could notify the Veteran of the correct standard, in effect prior 
to August 29, 2001, for reopening claims on the basis of new and 
material evidence.  The Board clearly outlined both the old and 
new criteria in its remand instructions.  Nevertheless, the RO 
did not comply with the remand directives; instead, in October 
2004, the RO again issued a VCAA notice letter providing only the 
new requirements for reopening a claim.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a remand by the Board 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand).

But in March 2006, the RO issued a supplemental statement of the 
case (SSOC) setting forth both the old and new criteria for 
reopening claims and determining the claim could not be reopened 
under either the former or revised standards.  

Since then, however, the Court has issued a decision outlining 
the notice requirements in a claim to reopen on the basis of new 
and material evidence.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that when, as here, a Veteran is trying to 
reopen a claim that has been previously denied and not timely 
appealed, VA must both notify him of the evidence and information 
needed to reopen the claim and of the evidence and information 
needed to establish his underlying entitlement to service 
connection.  To satisfy these requirements, VA adjudicators are 
required to look at the bases of the denial in the prior decision 
and provide him a notice letter describing what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).



As a result of the Court's decision in Kent, the Board remanded 
this case yet again in April 2009 so the Veteran could receive 
proper notice pursuant to that decision.  In a May 2009 letter, 
the Appeals Management Center (AMC) provided him this additional 
Kent notice.

In this decision, the Board is reopening the claim on the basis 
of new and material evidence.  The Board is then, however, again 
remanding the claim to the RO via the AMC for still further 
development before readjudicating the claim on its underlying 
merits.


FINDINGS OF FACT

1.  The Board's December 1992 decision determined that new and 
material evidence had not been submitted to reopen the claim for 
service connection for a back disability because there still was 
no evidence of a nexus (i.e., relationship) between the Veteran's 
then current back disability and his military service, including 
an injury he sustained in service.

2.  Additional evidence since received, however, especially 
treatment records, note his history of back pain dating back to 
his military service, when he was hospitalized for four and half 
days following a back injury.


CONCLUSIONS OF LAW

1.  The Board's December 1992 decision denying the petition to 
reopen the claim is final and binding on the Veteran based on the 
evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2009).

2.  But additional evidence since received is new and material 
and, therefore, sufficient to reopen the claim.  38 U.S.C.A. § 
5108; 38 C.F.R §§ 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for a back 
disability.  As already explained, however, the Board must first 
determine whether there is new and material evidence since a 
prior, December 1992, Board decision determining that new and 
material evidence had not been submitted to reopen this claim 
since an even earlier February 1991 Board decision that had 
denied this claim on its underlying merits.  See Barnett, 83 F.3d 
at 1383-84.  Irrespective of the RO's/AMC's decision, so, too, 
must the Board make this threshold preliminary determination of 
whether there is new and material evidence to reopen this claim, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the claim on its 
underlying merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims) and VAOPGCPREC 05-92 (March 
4, 1992).  If the Board determines there is no new and material 
evidence, that is where the analysis must end, and what the 
RO/AMC determined in this regard is irrelevant.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2009).  
Stated somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus, i.e., link between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden requirements is by demonstration 
continuity of symptomatology since service.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate:  (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

That said, an in-service injury, alone, is not enough, as there 
must be a chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, or this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-95 (1997).

Service connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

In this case, in a February 1990 decision, the RO initially 
denied service connection for a back disability.  In February 
1991, the Board affirmed that decision, thereby subsuming the 
RO's determination.  38 C.F.R. § 20.1104.



In denying the claim, the Board noted that the service treatment 
records disclosed the Veteran had sustained trauma to his back 
following a slip-and-fall injury during KP (kitchen patrol) in 
July 1962, and that a physical examination of his back in the 
aftermath of that trauma showed a bruise in the lumbar region.  
However, his lumbar spine had full range of motion, with no 
neurological abnormalities shown.  His back pain was therefore 
attributed to a contusion.  He returned to full duty, with only 
minimal symptoms, after four days of hospitalization.  There were 
no reported recurrences of back problems during service, and his 
back was evaluated as normal when examined in September 1963 for 
separation from service.  He also denied having any bone or joint 
deformities at that time.

Evidence developed after service showed the Veteran was afforded 
a VA compensation examination in September 1989.  X-rays of his 
lumbar spine at that time showed minimal right scoliosis 
(curvature) with some loss of height at L1.  In a 1990 medical 
report, a private physician reported sciatica and a possible 
bulging disc in the lumbar spine.  However, neither report 
included a medical opinion concerning the etiology or date of 
onset of these findings.  The Board's February 1991 decision 
therefore denied service connection for chronic residuals of a 
back injury on the basis that the "in[-]service low back 
symptoms were transient in nature and resolved without producing 
residual impairment."  In other words, the symptoms in service 
following the injury were merely acute and transitory, rather 
than chronic (meaning permanent).

The Veteran did not timely appeal that February 1991 Board 
decision to the Court.  Therefore, that decision is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, such as the decision involved clear and unmistakable error 
(CUE), all Board decisions are final and binding on the date 
stamped on the face of the decision and are not subject to 
revision on the same factual basis).  See also 38 C.F.R. § 
20.1400, 20.1401, 20.1402, 20.1403, and 20.1404 (2009).



The Veteran subsequently filed a petition to reopen this claim on 
the basis of new and material evidence.  In a June 1991 rating 
decision the RO continued to deny service connection.  Following 
an administrative appeal, the Board issued a December 1992 
decision finding that new and material evidence had not been 
submitted to reopen the claim since its prior decision in 
February 1991.  The Board explained that there was still no 
evidence of a nexus or link between the Veteran's then current 
back disability and his injury in service.  He filed a motion for 
reconsideration of that decision, which the Board denied in 
October 1993.  Since his motion for reconsideration was denied 
and he did not timely appeal to the Court, the Board's December 
1992 decision is also final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

That motion for reconsideration, however, was also construed as 
another petition to reopen this claim.  Therefore, the Board must 
determine whether new and material evidence has been submitted 
since that December 1992 Board decision.  See again Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is that 
added to the record since the last final and binding denial on 
any basis).

When determining whether the claim should be reopened, the Board 
performs a two-step analysis.  The first step is to determine 
whether the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, under the former standard applicable 
to this case, is evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  



Revised regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. at 
45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Since the claim at issue was filed in 1993, the former version of 
this is instead applicable.

If VA determines the evidence presented is new and material, VA 
may then proceed as a second step to evaluating the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring the duty to assist has been fulfilled.  Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis 
set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  
See (Russell) Smith v. West, 12 Vet. App. 312, 314 (1999).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, 
noting that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The credibility of this evidence must be 
presumed, albeit just for the limited purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").



During the many years since the Board's December 1992 decision, 
the Veteran has submitted numerous VA and private treatment 
records, several of which note his complaints of low back pain 
since his injury in service.  For example, an April 1997 VA 
treatment record notes his complaints of right hip pain and 
sciatica dating back to service.  The diagnostic impression was 
sciatica, suggesting the origin of his symptoms in his lower 
back.  An August 1998 report from R.W., M.D., in connection with 
the Veteran's claim for Social Security Administration (SSA) 
benefits, also notes his complaints of back pain since he was in 
the military.  

These records are clearly new since they did not exist at the 
time of the Board's December 1992 decision.  And since they 
document the Veteran's complaints of back pain dating back to his 
injury in service, they also are material to his claim by 
suggesting he has chronic back disability as a residual of that 
injury.  See again Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  In making this determination, the Board 
reiterates that the credibility of his self-recounted history of 
symptoms dating back to his service, and to that injury 
in particular, must be presumed, albeit just for the limited 
purpose of deciding whether this additional evidence is new and 
material.  Justus, 3 Vet. App. at 513.  

Inasmuch as there is new and material evidence, the claim for 
service connection for a back disability is reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is relatively low and does not 
necessarily indicate the claim ultimately will be granted.


ORDER

The petition to reopen the claim for service connection for a 
back disability is granted, subject to the further development of 
this claim on remand.


REMAND

As mentioned, the medical records noting the Veteran's history of 
back pain dating back to his injury in service are new and 
material and, therefore, sufficient to reopen his claim.  
However, none of these records is sufficient to grant the claim 
on its underlying merits - at least at this point in time, 
because they do not contain an objective medical opinion 
affirming his reported history.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional; that is to say, evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute competent 
medical evidence of the type needed to substantiate a claim for 
service connection).

Nevertheless, this evidence is sufficient to trigger VA's duty to 
assist by obtaining a medical opinion as to whether the Veteran's 
current back disability is related to his in-service back injury.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an 
examination and opinion when necessary to fairly decide a claim).  
As the Veteran sustained trauma to his back in service, appears 
to have a current back disability, and claims that he has 
experienced continuous back pain since that injury in service, a 
VA examination and opinion are needed to determine whether his 
current back disability is related to that injury in service.  
See McLendon, supra.  In obtaining this medical nexus opinion, 
the Board emphasizes the opinion should be based on a review of 
the relevant facts and supported by sound rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (a medical opinion 
is not entitled to any weight if it contains only data and 
conclusions).  



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA 
examination to determine what back 
disability he has and for an opinion 
regarding its etiology - and specifically 
in terms of whether it is attributable to 
an injury he sustained during his military 
service.  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for review of the pertinent 
medical and other history.  

Following a review of the Veteran's claims 
file, completion of the examination, and 
receipt of all test results, the examiner 
is asked to render an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) that the Veteran suffers from 
a back disability due to his military 
service, particularly as a consequence of 
the injury he sustained during service that 
required four days of hospitalization.  

The examination report must include 
discussion of the rationale for all 
opinions and conclusions expressed.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claim.



The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


